     Case 16-57405-bem             Doc 117     Filed 03/30/20 Entered 03/30/20 15:08:35                     Desc Main
                                              Document     Page 1 of 14




                                        UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF GEORGIA
                                                ATLANTA DIVISION


    In re: EROSOL, LLC                                         §    Case No. 16-57405-BEM
                                                               §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 11 of the United States Bankruptcy Code was filed on 04/28/2016. The case
    was converted to one under Chapter 7 on 07/29/2016. The undersigned trustee was appointed on 08/02/2016.


           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $          39,464.49
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                       0.00
                            Administrative expenses                                     0.00
                            Bank service fees                                       1,436.41
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $           38,028.08
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
     Case 16-57405-bem              Doc 117       Filed 03/30/20 Entered 03/30/20 15:08:35                        Desc Main
                                                 Document     Page 2 of 14



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 10/17/2017 and the deadline for filing
    governmental claims was 10/17/2017. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $4,696.45. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $4,300.91, for a
    total compensation of $4,300.912. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $175.86 for total expenses
    of $175.862.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 03/09/2020                                     By: /s/ S. Gregory Hays
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
             Case 16-57405-bem                                Doc 117    Filed 03/30/20 Entered 03/30/20 15:08:35                                     Desc Main
                                                                        Document     Page 3 of 14
                                                                Form 1
                                                                                                                                                             Exhibit A
                                            Individual Estate Property Record and Report                                                                     Page: 1

                                                             Asset Cases
Case No.:    16-57405-BEM                                                                        Trustee Name:      (300320) S. Gregory Hays
Case Name:         EROSOL, LLC                                                                   Date Filed (f) or Converted (c): 07/29/2016 (c)
                                                                                                 § 341(a) Meeting Date:       08/30/2016
For Period Ending:         03/09/2020                                                            Claims Bar Date:      10/17/2017

                                       1                                 2                      3                      4                    5                     6

                           Asset Description                         Petition/          Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)           Unscheduled         (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                                      Values                  Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                                      Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                                 and Other Costs)

    1       Account at Cash wells fargo checking                             200.00                      0.00                                     0.00                         FA
            account, xxxxxx
            Administered and Closed during Chapter 11 case.

    2       Securty deposit with landlord                                6,000.00                        0.00                                     0.00                         FA
            Subject to offset for unpaid rent. No recovery.

    3       Other inventory or supplies                                  5,000.00                        0.00         OA                          0.00                         FA
            $5,000 in liquor, $2,500 in sound, equipment, $1000
            tables chairs, $1000 each 3 coolers, $750 1 keg box.
            Pledged as collateral. Fully encumbered. Abandoned
            by Trustee per Notice (Docket # 68).

    4       Office furniture compter                                         500.00                      0.00         OA                          0.00                         FA
            Pledged as collateral. Fully encumbered. Abandoned
            by Trustee per Notice (Docket # 68).

    5       2015 Maserati GranTurismo (Leased) (u)                      80,000.00                        0.00                                     0.00                         FA
            No equity. Turned over to leasing company per Order
            on Motion for relief from stay.

    6       Wells Fargo DIP Acct # xxx6001 (u)                          22,509.03                   22,509.03                              22,509.03                           FA

    7       Wells Fargo DIP Acct # xxxx2247 (u)                               65.55                     65.55                                    65.55                         FA

    8       Wells Fargo DIP Acct # xxxx6019 (u)                         11,056.92                   11,056.92                              11,056.92                           FA

    9       Cash at Time of Store Closing (u)                            2,210.00                    2,210.00                               2,210.00                           FA

   10       Vendor Account Refunds (u)                                         0.00                      0.00                                   899.63                         FA

   11       American Express Replacement Checks                                0.00                      0.00                               2,719.71                           FA
            (u)

   12       Chapter 5 Claims (u)                                               0.00                      0.00                                     0.00                         FA

   13       Bank Fee Refund - Account ending in                                3.65                      3.65                                     3.65                         FA
            9324 (u)

   13       Assets Totals (Excluding unknown values)                $127,545.15                  $35,845.15                             $39,464.49                       $0.00



 Major Activities Affecting Case Closing:




 Initial Projected Date Of Final Report (TFR): 12/31/2018                             Current Projected Date Of Final Report (TFR):             03/09/2020 (Actual)


                        03/09/2020                                                                    /s/S. Gregory Hays
                             Date                                                                     S. Gregory Hays




UST Form 101-7-TFR (5/1/2011)
             Case 16-57405-bem                     Doc 117         Filed 03/30/20 Entered 03/30/20 15:08:35                                         Desc Main
                                                                  Document     Page 4 of 14
                                                            Form 2                                                                                     Exhibit B
                                                                                                                                                       Page: 1
                                            Cash Receipts And Disbursements Record
Case No.:              16-57405-BEM                                       Trustee Name:                       S. Gregory Hays (300320)
Case Name:             EROSOL, LLC                                        Bank Name:                          Mechanics Bank
Taxpayer ID #:         **-***9455                                         Account #:                          ******9400 Checking
For Period Ending: 03/09/2020                                             Blanket Bond (per case limit): $30,203,000.00
                                                                          Separate Bond (if applicable): N/A

    1          2                        3                                         4                                5                       6                     7

  Trans.    Check or      Paid To / Received From           Description of Transaction           Uniform        Deposit              Disbursement       Account Balance
   Date      Ref. #                                                                             Tran. Code        $                        $

 08/15/16     {7}      Erosol (Wells Fargo Acct #2247)   Closed DIP Account                      1290-010                65.55                                          65.55
 08/15/16     {8}      Erosol (Wells Fargo Acct #6019)   Close Acct # 6019                       1290-010          11,056.92                                         11,122.47
 08/15/16     {6}      Erosol (Wells Fargo Acct #6001)   Close Acct # 6001.                      1290-010          22,509.03                                         33,631.50
 08/16/16     {9}      Erosol, LLC (Cash via Cashiers    Cash located at store at time of        1229-000              2,210.00                                      35,841.50
                       Check)                            store closing - Converted to
                                                         Cashiers check by Trustee.
 08/31/16              Rabobank, N.A.                    Bank and Technology Services            2600-000                                      25.59                 35,815.91
                                                         Fees
 09/27/16     {10}     Paychex                           Readychex Refund                        1229-000                35.32                                       35,851.23
 09/30/16              Rabobank, N.A.                    Bank and Technology Services            2600-000                                      51.37                 35,799.86
                                                         Fees
 10/24/16     {11}     American Express Travel Related   Replacement Pre-Petition Checks.        1229-000              2,719.71                                      38,519.57
                       Services
 10/27/16     {10}     ADT Security Services             Credit - Acct # 10662499                1229-000               864.31                                       39,383.88
 10/31/16              Rabobank, N.A.                    Bank and Technology Services            2600-000                                      50.15                 39,333.73
                                                         Fees
 11/30/16              Rabobank, N.A.                    Bank and Technology Services            2600-000                                      60.10                 39,273.63
                                                         Fees
 12/30/16              Rabobank, N.A.                    Bank and Technology Services            2600-000                                      56.33                 39,217.30
                                                         Fees
 01/31/17              Rabobank, N.A.                    Bank and Technology Services            2600-000                                      60.15                 39,157.15
                                                         Fees
 02/28/17              Rabobank, N.A.                    Bank and Technology Services            2600-000                                      52.56                 39,104.59
                                                         Fees
 03/31/17              Rabobank, N.A.                    Bank and Technology Services            2600-000                                      58.11                 39,046.48
                                                         Fees
 04/28/17              Rabobank, N.A.                    Bank and Technology Services            2600-000                                      52.41                 38,994.07
                                                         Fees
 05/31/17              Rabobank, N.A.                    Bank and Technology Services            2600-000                                      61.69                 38,932.38
                                                         Fees
 06/30/17              Rabobank, N.A.                    Bank and Technology Services            2600-000                                      55.99                 38,876.39
                                                         Fees
 07/31/17              Rabobank, N.A.                    Bank and Technology Services            2600-000                                      54.05                 38,822.34
                                                         Fees
 08/31/17              Rabobank, N.A.                    Bank and Technology Services            2600-000                                      61.42                 38,760.92
                                                         Fees
 09/29/17              Rabobank, N.A.                    Bank and Technology Services            2600-000                                      53.89                 38,707.03
                                                         Fees
 10/31/17              Rabobank, N.A.                    Bank and Technology Services            2600-000                                      59.38                 38,647.65
                                                         Fees
 11/30/17              Rabobank, N.A.                    Bank and Technology Services            2600-000                                      55.58                 38,592.07
                                                         Fees
 12/29/17              Rabobank, N.A.                    Bank and Technology Services            2600-000                                      53.65                 38,538.42
                                                         Fees
 01/31/18              Rabobank, N.A.                    Bank and Technology Services            2600-000                                      60.97                 38,477.45
                                                         Fees
 02/14/18     {13}     Wells Fargo Bank                  Fee Refund - Account ending in          1229-000                  3.65                                      38,481.10
                                                         9324
 02/28/18              Rabobank, N.A.                    Bank and Technology Services            2600-000                                      51.65                 38,429.45
                                                         Fees
 03/30/18              Rabobank, N.A.                    Bank and Technology Services            2600-000                                      55.27                 38,374.18
                                                         Fees


                                                                                            Page Subtotals:      $39,464.49              $1,090.31


{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                       ! - transaction has not been cleared
             Case 16-57405-bem                         Doc 117      Filed 03/30/20 Entered 03/30/20 15:08:35                                      Desc Main
                                                                   Document     Page 5 of 14
                                                              Form 2                                                                                    Exhibit B
                                                                                                                                                        Page: 2
                                              Cash Receipts And Disbursements Record
Case No.:              16-57405-BEM                                        Trustee Name:                     S. Gregory Hays (300320)
Case Name:             EROSOL, LLC                                         Bank Name:                        Mechanics Bank
Taxpayer ID #:         **-***9455                                          Account #:                        ******9400 Checking
For Period Ending: 03/09/2020                                              Blanket Bond (per case limit): $30,203,000.00
                                                                           Separate Bond (if applicable): N/A

    1          2                        3                                           4                             5                      6                        7

  Trans.    Check or       Paid To / Received From           Description of Transaction          Uniform       Deposit             Disbursement          Account Balance
   Date      Ref. #                                                                             Tran. Code       $                       $

 04/30/18              Rabobank, N.A.                     Bank and Technology Services          2600-000                                       53.35                  38,320.83
                                                          Fees
 05/31/18              Rabobank, N.A.                     Bank and Technology Services          2600-000                                       60.63                  38,260.20
                                                          Fees
 06/29/18              Rabobank, N.A.                     Bank and Technology Services          2600-000                                       53.19                  38,207.01
                                                          Fees
 07/31/18              Rabobank, N.A.                     Bank and Technology Services          2600-000                                       58.61                  38,148.40
                                                          Fees
 08/31/18              Rabobank, N.A.                     Bank and Technology Services          2600-000                                       56.69                  38,091.71
                                                          Fees
 09/28/18              Rabobank, N.A.                     Bank and Technology Services          2600-000                                       29.22                  38,062.49
                                                          Fees
 10/31/18              Rabobank, N.A.                     Bank and Technology Services          2600-000                                       34.41                  38,028.08
                                                          Fees
 01/30/20              Transition transfer Debit          Transition transfer debit. Transfer   9999-000                                 38,028.08                         0.00
                                                          from Mechanics Bank account to
                                                          East West Bank account

                                            COLUMN TOTALS                                                         39,464.49               39,464.49                       $0.00
                                                   Less: Bank Transfers/CDs                                              0.00             38,028.08
                                            Subtotal                                                              39,464.49                  1,436.41
                                                   Less: Payments to Debtors                                                                     0.00

                                            NET Receipts / Disbursements                                         $39,464.49               $1,436.41




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                     ! - transaction has not been cleared
             Case 16-57405-bem                        Doc 117       Filed 03/30/20 Entered 03/30/20 15:08:35                                  Desc Main
                                                                   Document     Page 6 of 14
                                                             Form 2                                                                               Exhibit B
                                                                                                                                                  Page: 3
                                             Cash Receipts And Disbursements Record
Case No.:              16-57405-BEM                                       Trustee Name:                 S. Gregory Hays (300320)
Case Name:             EROSOL, LLC                                        Bank Name:                    East West Bank
Taxpayer ID #:         **-***9455                                         Account #:                    ******0078 Demand Deposit Account
For Period Ending: 03/09/2020                                             Blanket Bond (per case limit): $30,203,000.00
                                                                          Separate Bond (if applicable): N/A

    1          2                       3                                         4                             5                     6                      7

  Trans.    Check or       Paid To / Received From            Description of Transaction    Uniform        Deposit             Disbursement        Account Balance
   Date      Ref. #                                                                        Tran. Code        $                       $

 01/30/20              Transition Transfer Credit          Transition Transfer Credit.     9999-000            38,028.08                                        38,028.08
                                                           Transfer from Mechanics Bank
                                                           account to East West Bank
                                                           account

                                           COLUMN TOTALS                                                       38,028.08                   0.00               $38,028.08
                                                    Less: Bank Transfers/CDs                                   38,028.08                   0.00
                                           Subtotal                                                                  0.00                  0.00
                                                    Less: Payments to Debtors                                                              0.00

                                           NET Receipts / Disbursements                                            $0.00                  $0.00




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                 ! - transaction has not been cleared
             Case 16-57405-bem                 Doc 117      Filed 03/30/20 Entered 03/30/20 15:08:35                                Desc Main
                                                           Document     Page 7 of 14
                                                       Form 2                                                                          Exhibit B
                                                                                                                                       Page: 4
                                       Cash Receipts And Disbursements Record
Case No.:           16-57405-BEM                                     Trustee Name:                     S. Gregory Hays (300320)
Case Name:          EROSOL, LLC                                      Bank Name:                        East West Bank
Taxpayer ID #:      **-***9455                                       Account #:                        ******0078 Demand Deposit Account
For Period Ending: 03/09/2020                                        Blanket Bond (per case limit): $30,203,000.00
                                                                     Separate Bond (if applicable): N/A

                                       Net Receipts:                  $39,464.49
                            Plus Gross Adjustments:                         $0.00
                           Less Payments to Debtor:                         $0.00
                 Less Other Noncompensable Items:                           $0.00

                                         Net Estate:                  $39,464.49




                                                                                                        NET                       ACCOUNT
                                 TOTAL - ALL ACCOUNTS                             NET DEPOSITS     DISBURSEMENTS                  BALANCES
                                 ******9400 Checking                                    $39,464.49          $1,436.41                     $0.00

                                 ******0078 Demand Deposit Account                             $0.00                    $0.00          $38,028.08

                                                                                        $39,464.49                 $1,436.41           $38,028.08




                 03/09/2020                                                  /s/S. Gregory Hays
                    Date                                                     S. Gregory Hays




UST Form 101-7-TFR (5/1/2011)
       Case 16-57405-bem            Doc 117     Filed 03/30/20 Entered 03/30/20 15:08:35                   Desc Main
                                               Document     Page 8 of 14


                                                                                                                            Page: 1

                                                         Exhibit C
                                             Analysis of Claims Register
                                Case:16-57405-BEM                     EROSOL, LLC
                                                                                 Claims Bar Date: 10/17/17


 Claim                Claimant Name/                  Claim Type/                  Amount Filed/         Paid          Claim
                                                                     Claim Ref
  No.               <Category>, Priority               Date Filed                    Allowed           to Date        Balance

3        Premier Financial Services LLC             Secured                                   $0.00          $0.00           $0.00
         47 Sherman Hill Road
                                                    06/06/16                                  $0.00
         Woodbury, CT 06798
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100
         Originally filed as a $82,579.91 secured claim. Claim withdrawn per Docket # 86.
5-2S     Swift Financial LLC                         Secured                              $3,622.99          $0.00       $3,622.99
         c/o Hays Potter & Martin LLP
                                                     08/22/17                             $3,622.99
         3945 Holcomb Bridge Rd, Ste 300
         Peachtree Corners, GA 30092
         <4210-000 Personal Property & Intangibles -
         Consensual Liens>
         , 100
         Amends/replaces POC # 5-1. UCC -1. Final payment based on proceeds from liquidation of collateral not subject to
         the carve out agreement.
ADM1     S. Gregory Hays                            Administrative                        $4,696.45          $0.00       $4,696.45
         2964 Peachtree Road, NW
                                                    07/17/18                              $4,696.45
         Suite 555
         Atlanta, GA 30305
         <2100-000 Trustee Compensation>
         , 200
         Based on available funds from a carve-out agreement with the secured creditor, the case professionals have agreed
         to receive a reduced final distribution of approximately 91.58% of the total fees and expenses requested on their
         final Chapter 7 fee applications. In addition, the Trustee and his professionals are not filing fee applications for fees
         and expenses incurred during the Chapter 11 case.
ADM2     S. Gregory Hays                            Administrative                         $192.03           $0.00        $192.03
         2964 Peachtree Road, NW
                                                    07/17/18                               $192.03
         Suite 555
         Atlanta, GA 30305
         <2200-000 Trustee Expenses>
         , 200
         Based on available funds from a carve-out agreement with the secured creditor, the case professionals have agreed
         to receive a reduced final distribution of approximately 91.58% of the total fees and expenses requested on their
         final Chapter 7 fee applications. In addition, the Trustee and his professionals are not filing fee applications for fees
         and expenses incurred during the Chapter 11 case.




UST Form 101-7-TFR (5/1/2011)
       Case 16-57405-bem            Doc 117       Filed 03/30/20 Entered 03/30/20 15:08:35                  Desc Main
                                                 Document     Page 9 of 14


                                                                                                                            Page: 2

                                                           Exhibit C
                                             Analysis of Claims Register
                                Case:16-57405-BEM                       EROSOL, LLC
                                                                                   Claims Bar Date: 10/17/17

 Claim                Claimant Name/                   Claim Type/                   Amount Filed/        Paid          Claim
                                                                       Claim Ref
  No.               <Category>, Priority                Date Filed                     Allowed          to Date        Balance

ADM3     Hays Financial Consulting, LLC               Administrative                        $9,883.75          $0.00     $9,883.75
         2964 Peachtree Rd NW
                                                      05/10/19                              $9,883.75
         Ste 555
         Atlanta, GA 30305
         <3310-000 Accountant for Trustee Fees
         (Trustee Firm)>
         , 200
         Based on available funds from a carve-out agreement with the secured creditor, the case professionals have agreed
         to receive a reduced final distribution of approximately 91.58% of the total fees and expenses requested on their
         final Chapter 7 fee applications. In addition, the Trustee and his professionals are not filing fee applications for fees
         and expenses incurred during the Chapter 11 case.
ADM4     Hays Financial Consulting, LLC            Administrative                            $424.14           $0.00       $424.14
         2964 Peachtree Rd NW
                                                   05/10/19                                  $424.14
         Ste 555
         Atlanta, GA 30305
         <3320-000 Accountant for Trustee Expenses
         (Trustee Firm)>
         , 200
         Based on available funds from a carve-out agreement with the secured creditor, the case professionals have agreed
         to receive a reduced final distribution of approximately 91.58% of the total fees and expenses requested on their
         final Chapter 7 fee applications. In addition, the Trustee and his professionals are not filing fee applications for fees
         and expenses incurred during the Chapter 11 case.
ADM5     Arnall Golden Gregory LLP                    Administrative                      $20,395.50           $0.00    $20,395.50
         Attn: Michael Bargar
                                                      05/10/19                            $20,395.50
         171 17th Street NW Ste 2100
         Atlanta, GA 30363-1031
         <3210-000 Attorney for Trustee Fees (Other
         Firm)>
         , 200
         Based on available funds from a carve-out agreement with the secured creditor, the case professionals have agreed
         to receive a reduced final distribution of approximately 91.58% of the total fees and expenses requested on their
         final Chapter 7 fee applications. In addition, the Trustee and his professionals are not filing fee applications for fees
         and expenses incurred during the Chapter 11 case.
ADM6     Arnall Golden Gregory LLP                    Administrative                         $186.54           $0.00       $186.54
         Attn: Michael Bargar
                                                      05/10/19                               $186.54
         171 17th Street NW Ste 2100
         Atlanta, GA 30363-1031
         <3210-000 Attorney for Trustee Fees (Other
         Firm)>
         , 200
         Based on available funds from a carve-out agreement with the secured creditor, the case professionals have agreed
         to receive a reduced final distribution of approximately 91.58% of the total fees and expenses requested on their
         final Chapter 7 fee applications. In addition, the Trustee and his professionals are not filing fee applications for fees
         and expenses incurred during the Chapter 11 case.


UST Form 101-7-TFR (5/1/2011)
       Case 16-57405-bem            Doc 117         Filed 03/30/20 Entered 03/30/20 15:08:35                Desc Main
                                                  Document      Page 10 of 14


                                                                                                                            Page: 3

                                                           Exhibit C
                                                 Analysis of Claims Register
                                Case:16-57405-BEM                       EROSOL, LLC
                                                                                   Claims Bar Date: 10/17/17

 Claim                 Claimant Name/                  Claim Type/                   Amount Filed/        Paid          Claim
                                                                       Claim Ref
  No.                <Category>, Priority               Date Filed                     Allowed          to Date        Balance

ADM7     Clerk, United States Bankruptcy Court        Administrative                          $15.00           $0.00        $15.00
         1340 Russell Federal Building
                                                      06/06/19                                $15.00
         75 Ted Turner Drive, SW
         Atlanta, GA 30303
         <2700-000 Clerk of the Court Fees>
         , 200
         See Docket # 113.
ADM8     United States Trustee                        Administrative                        $1,625.00          $0.00     $1,625.00
         U.S. Trustee Payment Center
                                                      06/28/19                              $1,625.00
         PO Box 6200-19
         Portland, OR 97228-6200
         <2950-000 United States Trustee Quarterly
         Fees>
         , 200
         Chapter 11 Fees - Quarters 2-2016 and 3-2016. Case # 321-16-57405
1P       Georgia Department of Revenue              Priority                             $102,399.20           $0.00   $102,399.20
         Compliance Division, ARCS-Bankruptcy
                                                    05/05/16                             $102,399.20
         1800 Century Blvd NE Suite 9100
         Atlanta, GA 30345-3205
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

2        IRS                                        Priority                              $35,000.00           $0.00    $35,000.00
         PO BOX 105416
                                                    05/12/16                              $35,000.00
         Atlanta, GA 30348
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

1U       Georgia Department of Revenue                Unsecured                           $23,580.78           $0.00    $23,580.78
         Compliance Division, ARCS-Bankruptcy
                                                      05/05/16                            $23,580.78
         1800 Century Blvd NE Suite 9100
         Atlanta, GA 30345-3205
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

4        American Express Travel Related Services     Unsecured                              $238.95           $0.00       $238.95
         Co, Inc
                                                      07/27/17                               $238.95
         c/o Becket and Lee LLP
         PO Box 3001
         Malvern, PA 19355-0701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


UST Form 101-7-TFR (5/1/2011)
       Case 16-57405-bem           Doc 117        Filed 03/30/20 Entered 03/30/20 15:08:35              Desc Main
                                                Document      Page 11 of 14


                                                                                                                        Page: 4

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:16-57405-BEM                   EROSOL, LLC
                                                                               Claims Bar Date: 10/17/17

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

5-1      Swift Capital Corporation                  Unsecured                              $0.00           $0.00         $0.00
         c/o Hays Potter & Martin, LLP
                                                    08/22/17                               $0.00
         3945 Holcomb Bridge Rd Ste 300
         Peachtree Corners, GA 30092
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Filed as $84,715.69 unsecured claim. Replaced by POC # 5-2.
5-2U     Swift Financial LLC                        Unsecured                         $81,092.70           $0.00    $81,092.70
         c/o Hays Potter & Martin LLP
                                                    08/22/17                          $81,092.70
         3945 Holcomb Bridge Rd, Ste 300
         Peachtree Corners, GA 30092
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Amends/replaces POC # 5-1.
6        Swift Financial, LLC                       Unsecured                              $0.00           $0.00         $0.00
         625 Ride Pike, Bld E, Ste 207
                                                    08/08/19                               $0.00
         Conshohocken, PA 19428
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Filed as $85,611.15 unsecured claim. Withdrawn per docket # 116.

                                                                                      Case Total:          $0.00   $283,353.03




UST Form 101-7-TFR (5/1/2011)
 Case 16-57405-bem              Doc 117     Filed 03/30/20 Entered 03/30/20 15:08:35                         Desc Main
                                          Document      Page 12 of 14


                                    TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                                 Exhibit D


      Case No.: 16-57405-BEM
      Case Name: EROSOL, LLC
      Trustee Name: S. Gregory Hays

                                                      Balance on hand:         $                             38,028.08

            Claims of secured creditors will be paid as follows:

  Claim      Claimant                                         Claim          Allowed            Interim         Proposed
  No.                                                      Asserted          Amount         Payments to          Payment
                                                                             of Claim              Date

  3          Premier Financial Services LLC                       0.00              0.00              0.00              0.00
  5-2S       Swift Financial LLC                             3,622.99         3,622.99                0.00        3,622.99

                                                   Total to be paid to secured creditors:         $               3,622.99
                                                   Remaining balance:                             $              34,405.09

            Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                             Total            Interim         Proposed
                                                                           Requested          Payments           Payment
                                                                                                to Date

  Trustee, Fees - S. Gregory Hays                                             4,696.45                0.00        4,300.91
  Accountant for Trustee, Fees - Hays Financial Consulting, LLC               9,883.75                0.00        9,051.32
  Accountant for Trustee, Expenses - Hays Financial Consulting, LLC            424.14                 0.00         388.42
  Charges, U.S. Bankruptcy Court                                                   15.00              0.00          15.00
  Fees, United States Trustee                                                 1,625.00                0.00        1,625.00
  Trustee, Expenses - S. Gregory Hays                                          192.03                 0.00         175.86
  Attorney for Trustee Fees (Other Firm) - Arnall Golden Gregory LLP         20,395.50                0.00       18,677.75
  Attorney for Trustee Fees (Other Firm) - Arnall Golden Gregory LLP           186.54                 0.00         170.83
                        Total to be paid for chapter 7 administrative expenses:                   $              34,405.09
                        Remaining balance:                                                        $                   0.00

            Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                       Total             Interim           Proposed
                                                                         Requested         Payments          Payment

                                                         None


                      Total to be paid for prior chapter administrative expenses:                 $                     0.00
                      Remaining balance:                                                          $                     0.00




UST Form 101-7-TFR(5/1/2011)
 Case 16-57405-bem              Doc 117     Filed 03/30/20 Entered 03/30/20 15:08:35                   Desc Main
                                          Document      Page 13 of 14


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $137,399.20 must be paid in advance of any dividend to general (unsecured)
      creditors.
              Allowed priority claims are:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  1P          Georgia Department of Revenue                102,399.20                     0.00                   0.00
  2           IRS                                           35,000.00                     0.00                   0.00

                                                      Total to be paid for priority claims:      $               0.00
                                                      Remaining balance:                         $               0.00

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $104,912.43 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  1U          Georgia Department of Revenue                 23,580.78                     0.00                   0.00
  4           American Express Travel Related                    238.95                   0.00                   0.00
              Services Co, Inc
  5-1         Swift Capital Corporation                            0.00                   0.00                   0.00
  5-2U        Swift Financial LLC                           81,092.70                     0.00                   0.00
  6           Swift Financial, LLC                                 0.00                   0.00                   0.00
                          Total to be paid for timely general unsecured claims:                  $               0.00
                          Remaining balance:                                                     $               0.00

             Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
      paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
      have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

                                                          None


                          Total to be paid for tardily filed general unsecured claims:           $               0.00
                          Remaining balance:                                                     $               0.00




UST Form 101-7-TFR(5/1/2011)
 Case 16-57405-bem           Doc 117     Filed 03/30/20 Entered 03/30/20 15:08:35                 Desc Main
                                       Document      Page 14 of 14


          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                             Allowed Amount        Interim Payments               Proposed
  No.                                                   of Claim                 to Date               Payment

                                                      None


                                                Total to be paid for subordinated claims: $                    0.00
                                                Remaining balance:                        $                    0.00




UST Form 101-7-TFR(5/1/2011)
